Name: Commission Decision of 31 October 1989 on the establishment of Community support framework for Community structural assistance for the Portuguese regions concerned by Objective 1, namely the whole country
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy;  Europe
 Date Published: 1989-12-19

 Avis juridique important|31989D0642Commission Decision of 31 October 1989 on the establishment of Community support framework for Community structural assistance for the Portuguese regions concerned by Objective 1, namely the whole country Official Journal L 370 , 19/12/1989 P. 0043 - 0044*****COMMISSION DECISION of 31 October 1989 on the establishment of Community support framework for Community structural assistance for the Portuguese regions concerned by Objective 1, namely the whole country (Only the Portuguese text is authentic) (89/642/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 8 (5) thereof, Whereas, in accordance with Article 8 (5) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional development plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second paragraph of that provision, the Community support framework shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Article 8 et seq of Council Regulation (EEC) No 4253/88 (2) sets out the conditions for the preparation and implementation of Community support frameworks; Whereas the Portuguese Government submitted to the Commission on 20 March and 23 June 1989 the plans and operations referred to in Article 8 (4) of Regulation (EEC) No 2052/88 in respect of the regions referred to in Article 8 (2) of the said Regulation; Whereas the plans submitted by the Member State include a description of the regional development priorities selected and of the corresponding operations together with an indication of the levels of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, and through the European Investment Bank (EIB), envisaged for implementation of the plan; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the drawing up of the Community support framework in accordance with the provisions of Article 8 of Regulation (EEC) No 4253/88; has declared itself prepared to contribute to the implementation of the framework on the basis of the forecast loan packages shown in this Decision and in conformity with its statutory provisions; Whereas the Commission is prepared to consider the involvement of other Community instruments and loans in the financing of the framework in conformity with their specific rules; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision shall be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of later Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in Portuguese regions concerned by Objective 1, covering the period 1 January 1989 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines for the Structural Funds and other existing financial instruments. Article 2 The Community support frameworks shall include the following essential information: (a) a statement of the main priorities for joint action: - creation of economic infrastructures with a direct impact on balanced economic growth, - support, for productive investment and directly related infrastructures, - development of human resources, - improving the competitiveness of agriculture and rural development, - industrial conversion and restructuring, - exploiting the growth potential of regions and local development; (b) an outline of the forms of assistance to be provided, primarily in the form of operational programmes; (c) an indicative financing plan specifying, at constant 1989 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, that is ECU 18 469,585 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in million ecus) 1.2 // // // ERDF // 3 757 // ESF // 2 028 // EAGGF, Guidance Section // 1 173 // // // Total for Structural Funds // 6 958 // Other aid // 410 // // // Total grants // 7 368 // // The resulting national financial contribution, approximately ECU 6 658,13 million for the public sector and ECU 4 443,455 million for the private sector, may be met in part by Community loans from the European Investment Bank and other types of loans. EIB loans could reach ECU 2 653 million and those of the ECSC ECU 152 million. Article 3 This declaration of intent is addressed to the Portuguese Republic. Done at Brussels, 31 October 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1.